Citation Nr: 0826523	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-34 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a dermatological 
disorder, to include as a result of in-service exposure to 
herbicides.  

3.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in an August 2003 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD).  In an April 2005 determination, the 
RO denied service connection for a dermatological disorder.  
In rating actions dated in April 2004, November 2004, and 
January 2006, the RO denied service connection for 
hypertension, on a direct basis and as secondary to the 
service-connected diabetes mellitus, type II.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In a VA Form 9, Appeal To Board Of Veterans' Appeals, which 
was received at the RO in May 2008, the veteran requested a 
hearing before a Member of the Board [e.g., a Veterans Law 
Judge (VLJ)] at the RO.  A review of the claims folder 
indicates that the veteran has not withdrawn his request for 
such a hearing, nor has such a hearing been held.  Because 
the Board may not proceed with an adjudication of the issues 
on appeal without affording the veteran an opportunity to 
present testimony at his requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2007).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a VLJ, with appropriate 
notification to the veteran and his 
representative.  After a hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


